Citation Nr: 0730833	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  99-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from July 1981 
to September 1983, and in the Marine Corps from January 1986 
to March 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  After the veteran moved, responsibility 
for the claim was transferred to the RO in Houston, Texas.  


FINDINGS OF FACT

1.  The veteran's flexion measured 90 degrees in 
October 1998, 110 degrees in July 2004, and 130 degrees in 
August 2006. 

2.  The veteran's extension measured zero degrees in 
October 1998, July 2004, and August 2006.  

3.  The veteran has no recurrent subluxation of the left 
knee. 

4.  The veteran's left knee manifests no lateral instability.  

5.  The functional limitation arising from the veteran's left 
knee disability is mild, with ordinary activities not 
significantly affected.  

6.  Although the veteran complains that the pain in her left 
knee constantly measures 10 out of 10, her left knee locks up 
3 or 4 times each day up to an hour, and she falls 7 to 8 
times per day, objective medical evidence does not support 
those descriptions.    

7.  Although the veteran stated that she quit her last job 
because of left knee pain, she is capable of working in a job 
that does not require standing for more than 3 hours per day 
or lifting anything heavier than 20 pounds. 




CONCLUSION OF LAW

The criteria for a higher rating for a left knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.71a, 
and Diagnostic Codes 5010, 5256-5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 1996 rating decision, service connection was 
granted and a noncompensable rating was assigned for 
residuals of left knee injury, effective from January 1996, 
under Diagnostic Code 5257.  Following a claim for increase 
filed in August 1998, a November 1998 rating decision 
characterized the disability as degenerative joint disease of 
the left knee (formerly: residuals of left knee injury) and 
assigned a 10 percent rating from the date of claim using 
Diagnostic Code 5257.  That 10 percent disability evaluation 
was continued in January and February 1999 rating decisions.  
The veteran filed a notice of disagreement specifically 
identifying the notice of the February 1999 rating decision, 
and this appeal arises from that action.

In August 2001, the Board denied a rating higher than 10 
percent for the right knee disability based on instability of 
the knee, but granted a separate 10 percent rating for 
degenerative joint disease of the left knee.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2001 
rating decision, the RO assigned a 10 percent rating using 
Diagnostic Code 5010 for degenerative joint disease of the 
left knee and continued a 10 percent rating for residuals of 
left knee injury using Diagnostic Code 5257.  Both 10 percent 
evaluations were effective from August 28, 1998.

In September 2004, the Court vacated the Board's decision 
without specifically preserving the grant of a separate 
rating for degenerative joint disease and remanded the matter 
for additional development of the medical record.  
Nonetheless, as the appellant did not appeal the grant of the 
separate 10 percent rating for arthritis, as evident from the 
documents filed at the Court, the Board assumes that the 10 
percent rating for arthritis of the left knee remains 
undisturbed by the Court's order.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  Generally, an evaluation of the extent of 
impairment requires consideration of the whole recorded 
history (38 C.F.R. §§ 4.1, 4.2), but when, as here, service 
connection has been in effect for many years, the primary 
concern for the Board is the current level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    

On appeal, the Board has considered all the diagnostic codes 
in the schedule for rating knee disabilities to determine 
whether the veteran's left knee disability rating should be 
increased.  38 C.F.R. § 4.71a, DCs 5256-5263.  Of the eight 
diagnostic codes that govern evaluations of the knee, several 
are not applicable because the record contains no evidence of 
ankylosis (DC 5256), dislocated semilunar cartilage 
(DC 5258), symptomatic removal of the semilunar cartilage 
(DC 5259), impairment of the tibia and fibula (DC 5262), or 
genu recurvatum (DC 5263).  Accordingly, this appeal will 
examine the following three diagnostic codes:  DC 5260 
(limitation of flexion of the leg); DC 5261 (limitation of 
extension of the leg); and DC 5257 (other impairment of the 
knee).  

The Board notes again that the veteran's degenerative joint 
disease of the left knee is rated 10 percent using DC 5010, 
for traumatic arthritis.  That diagnostic code provides that 
traumatic arthritis is rated on limitation of motion of the 
affected part as degenerative arthritis.  DC 5003, for 
degenerative arthritis, provides that degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings, will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  

As there is only one joint involved, a higher schedular 
rating using DC 5010-5003 would require limitation of motion 
that would support a higher rating using DC 5260 or 5261.  
Diagnostic Code 5260 provides for a rating of 20 percent for 
flexion limited to 30 degrees and a rating of 30 percent for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  The 
veteran's flexion measured 90 degrees in October 1998, 110 
degrees in July 2004, and 130 degrees in August 2006.  No 
increased rating is thus warranted on the basis of the 
flexion criteria.  

Diagnostic Code 5261 provides four ratings higher than the 
10 percent rating currently assigned.  38 C.F.R. § 4.71a.  A 
20 percent rating is assigned for extension of the leg 
limited to 15 degrees and higher ratings are assigned based 
on more limitation.  But in October 1998, July 2004, and 
August 2006, the veteran's extension of the left leg measured 
zero degrees.  With full extension, no increased rating is 
warranted on the basis of the criteria for limitation of the 
leg's extension.  

Diagnostic Code 5257 authorizes ratings on the basis of 
recurrent subluxation or lateral instability.  For a moderate 
condition, a 20 percent rating is assigned and for a severe 
condition, a 30 percent rating is assigned.  38 C.F.R. 
§ 4.71a.  There is no evidence in the record of recurrent 
subluxation of the left knee.  As discussed below, an 
increased rating on the basis of this diagnostic code is not 
warranted.  

The October 1998 VA compensation and pension (C&P) examiner 
noted that the veteran used a cane and replied affirmatively 
that she experienced lateral instability.  He stated that her 
left leg was unstable in anterior, posterior, and lateral 
alignments.  In its August 2004 Order, however, the Court 
listed the deficiencies it found in this examination report - 
including what it considered to be "conflicting statements 
that there is 'slight instability' and that 'stability of 
both knees are unstable in the anterior, posterior, and 
lateral alignments'" - and held that the Board committed 
prejudicial error in "relying on an examination that was 
inadequate with regard to assessing [the veteran's] 
subluxation and lateral stability of the knee . . . ."  The 
Court stated that the deficiencies it listed rendered the 
1998 examination report "of little or no probative value" 
and that it is unlikely that the examination could be 
considered contemporaneous when the Board made its decision 
in 2001.  It would be even less contemporaneous today.

The veteran's September 2005 statement pointed out that she 
wore a brace on her left knee and she described that knee as 
unstable and weak, and would pop, creak, and lock-up at 
times.  

The August 2006 C&P examiner recorded that the veteran 
complained of instability.  He noted that she wore a brace on 
her left leg and walked with a cane.  He pointed out that the 
hinge-knee brace worn by the veteran is not used to provide 
stability of the patellofemoral joint, was not applied 
properly, and was riding down below the level of the knee 
joint.  As for her cane, she changed from her right hand to 
her left hand on occasion.  The veteran told him that she 
fell 7 to 8 times every day and had numerous bruises on her 
lower extremities due to these falls, but the examiner found 
no objective evidence of the bruising.  Rather, he observed 
that she ambulated into the examination room with a profound 
exaggerated gait pattern.  

Upon examination, he determined that her left knee 
demonstrated no evidence of ligamentous instability and that 
patellofemoral joint stability was normal without evidence of 
patellar translation or instability to direct medial pressure 
application.  Her collateral ligament test was normal with 
good stability.  Posterior cruciate ligament stability was 
normal.  Yet, all ligamentous testing was accompanied by 
facial grimacing, holding of her breath, grunting, loud 
exhaling, and complaints of pain.  Moreover, the examiner 
noted that she complained of great pain when he touched the 
anterior and posterior soft tissue behind the knee unless she 
was distracted by another part of the examination when she 
did not complain at all of the same touch.  And he found that 
the areas of tenderness were not reproducible.  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and to determine where to 
give credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998) (Board may accept one medical 
opinion and reject others).  The Court has found that the 
October 1998 examination report has little or no probative 
value due to what it considered to be numerous discrepancies 
in the report.  The August 2006 examiner's report makes clear 
that the veteran exhibited subjective signs of great 
difficulty in moving her left leg despite objective evidence 
of no instability at all.  The Board thus finds that the 
veteran's subjective complaints of instability are not 
credible.  On the other hand, the August 2006 examiner's 
detailed observations, coupled with his rationale for his 
conclusions, make his report on instability very credible.  
Since the record does not establish that the veteran 
experiences moderate or severe instability of the left knee, 
no increased rating is warranted under Diagnostic Code 5257.  

A disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.  Thus, 
functional loss due to pain and weakness must be considered 
in evaluating the disability because a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (disability ratings should reflect the 
veteran's functional loss due to fatigability, 
incoordination, endurance, weakness, and pain).  And the 
rating should reflect the condition of the veteran during 
flare-ups.  DeLuca v. Brown, supra.  

Here, the record establishes that the veteran is amply 
compensated by her schedular evaluation for whatever 
functional loss she may experience due to fatigability, 
incoordination, endurance, weakness, and pain.  The veteran 
told the October 1988 examiner that she experiences 
functional loss due to all of those factors.  But no details 
were provided.  Not one limited function was described.  Her 
friend submitted a January 2006 statement that she was in 
constant pain and was constantly stumbling or falling going 
up stairs and going down stairs, getting in and out of the 
shower, and that she could barely lift her leg to step over 
even a simple toy.  But, as discussed above, the August 2006 
examiner did not find the bruising that the veteran said was 
present to support the claims of frequent falls.  

The veteran told the August 2006 examiner that her left knee 
locked up three or four times each day, up to an hour.  She 
could only walk for 100 feet before fatigue causes her to 
stop.  She complained of difficulty getting dressed, but had 
no difficulty grooming herself or eating.  She reported that 
she spent her day playing computer games, watching 
television, and reading books.  

After conducting the examination, the August 2006 examiner 
concluded that her functional limitation caused by the left 
knee disability was mild, with ordinary activities not 
affected significantly.  He explained that based on his 25 
years of experience, patients with mild to moderate 
osteoarthritis could complete normal daily routines and 
perform even somewhat vigorous activities if they would 
participate in weight reduction programs and other exercise 
programs designed to strengthen the quadriceps muscle.  But 
with respect to this veteran, he noted that she had not shown 
any inclination to either lose weight or to exercise.  As a 
result, she had prolonged and exacerbated the nature of her 
left knee impairment, which given the clinical findings, 
should not have been causing as much difficulty as she 
claimed.  

In this regard, the August 2006 examiner found that her 
subjective complaints far exceeded any level of definable 
clinical objective pathology.  He repeatedly gave her 
opportunity to tell him when the pain was lessened, as when 
in a sedentary or supine position.  Yet she did not change 
her claim that her pain was constantly 10 out of 10 even 
though, according to the examiner, such findings are not even 
associated with patients with severe arthritis of the knee.  
Based on this behavior, the August 2006 examiner concluded 
that the veteran's claims of severe pain appeared to be 
motivated not by actual clinical pathology, but by secondary 
gain.  See also October 1998 Psychology Consult (veteran has 
gross exaggeration of mental health symptoms with strong 
element of secondary gain involved).  

The claims file contains medical treatment records spanning 
more than 10 years.  Yet, very few of those records contain 
complaints of knee pain or instability and there are very few 
treatment records related to the veteran's left knee.  Given 
the August 2006 examiner's descriptions of objective 
observations, his reasonable interpretations consistent with 
the opinions of other medical professionals, and the absence 
of medical treatment for the left knee, the Board finds the 
August 2006 examiner's descriptions of the veteran's 
condition to be more credible than those of the veteran or 
her friend in describing the functional limitations that the 
veteran is experiencing due to her service-connected left 
knee disability.  Accordingly, a higher evaluation is not 
warranted on this record.  

As for flare-ups, while the veteran told the October 1998 
examiner that she experienced flare-ups where she lost 
10 percent of her motion, there is no detail or rationale 
provided to support such a statement.  At the August 2006 
examination, she said she did not experience flare-ups 
because 24 hours per day, 7 days per week, her pain was 10 
out of 10.  The record does not establish a need to increase 
the veteran's schedular rating to compensate her for flare-
ups in her condition. 

The veteran's representative takes exception to the 
statements of the August 2006 examiner quoted in the May 2007 
supplemental statement of the case that the veteran, by her 
failure to lose weight and exercise, has prolonged and 
exacerbated the nature of her left knee impairment.  He 
asserts that those comments are a tacit acknowledgement that 
the veteran's symptoms have worsened and he urges the Board 
to ignore what the clinical findings should be and focus on 
what the findings are.  The Board is in no way basing its 
analysis on anything other than what the record reveals as 
the current condition of the veteran's left knee.  She has no 
limitation of extension, little limitation of flexion, no 
subluxation or lateral instability, and a mild functional 
impairment.  On that record, no increase in her disability 
evaluation is warranted.  

Nor does the veteran qualify for extra-schedular 
consideration for her service-connected left knee disability.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular evaluation 
is made.  38 C.F.R. § 3.321(b)(1).  Extra-schedular 
evaluations are appropriate only when the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  

The schedular evaluation in this case, however, is not 
inadequate.  The record contains no evidence of frequent 
hospitalization.  As for marked interference with employment, 
the record does not establish that factor.  The October 1998 
examiner noted that the veteran was unemployed and that she 
had quit work as a cashier due to pain.  He gave no opinion 
as to whether she was able to work, had tried to find other 
work, or was unemployable.  The August 2006 examiner, on the 
other hand, pointed out that the veteran's service-connected 
left knee disability would not prevent her from working.  She 
had told him that she spent quite a bit of time playing video 
games and performing other sedentary activities, so that she 
could be retrained in vocational rehabilitation to learn and 
perform sedentary computer-driven activities.  He concluded 
that the veteran's degree of osteoarthritis would not prevent 
her from performing mild active work assignments. 

Indeed, a January 1999 letter from the veteran's physician 
notes that as a result of her bilateral knee condition, her 
limitations are: (1) no standing greater than 2-3 hours per 
day; (2) no climbing stairs; (3) no squatting; and (4) no 
heavy lifting greater than 20 pounds. Many jobs would 
accommodate such limitations.  But her treatment records also 
reflect an unwillingness, rather than an inability, to return 
to work. See March 1999 Mental Health Progress Note (veteran 
doing well on her job but she is awaiting decision on 
disability claim so she can quit her job);  October 1998 
Psychology Consult (patient is not interested in any help to 
return to work).  Thus, this record does not establish marked 
interference with employment, frequent hospitalizations, an 
exceptional disability picture, or an unusual disability 
picture due to the left knee disability.  The schedular 
evaluation adequately compensates the veteran for her left 
knee disability.  

And the reasonable doubt doctrine does not lead to a 
different result here.  When there is an approximate balance 
of positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor. 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 4.3.  But when, as here, the 
evidence in favor of the claim has little credibility, and 
the evidence against the claim is very credible, there is no 
reasonable doubt to resolve.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule inapplicable when 
the preponderance of the evidence is against the claim).  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which she has received.   

The RO's August 2005 letter describing the evidence needed to 
support the veteran's claim was timely mailed long before the 
May 2007 supplemental statement of the case.  It described 
the evidence necessary to substantiate a claim for increased 
rating, identified what evidence VA had collected and would 
collect, requested the veteran to send in particular 
documents and information, identified what evidence might be 
helpful in establishing his claim, and invited the veteran to 
send VA whatever evidence she had in her possession 
pertaining to her claim.  Similarly, the notice addressing 
what evidence was necessary with respect to the rating 
criteria and the effective date of an award was sent to the 
veteran in March 2006.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (a statement of the case or a 
supplemental statement of the case can be considered a 
readjudication of a claim after the issuance of proper 
notice); see also Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006).  VA thus complied with its notification 
duties.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving her claims folder, by obtaining all the medical 
treatment records she requested, and by conducting C&P 
examinations.  VA also provided the veteran with an 
opportunity to present sworn testimony at a hearing before a 
member of the Board, but she failed to appeal at the 
scheduled hearing.  


ORDER

An increased rating for a left knee disability is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


